DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election of Species A, drawn to a high-strength multiphase steel tinned raw plate has a structure consisting of ferrite grains, pearlite, martensite and cementite particles in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since Species A was integrated into claim 1, the restriction between Species A and B as set forth in the Office action mailed on 09/17/2021 is hereby withdrawn.
Applicant's election with traverse of Group I, claims 1-7 and 10-19, drawn to a high-strength multiphase steel tinned raw plate in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that a) the amendment of claim 1 to incorporate Species A overcomes the prior art of record that pointed out the technical feature and b) Groups I and II, although not necessarily obvious in view of each other, are very similar in subject matter. More specifically, each pertains to the same or corresponding special technical features directed to the claimed "high-strength multiphase steel tinned raw plate" with recited chemical composition and microstructure features.  This is not found persuasive because it is noted that the Applicant has changed the technical feature pointed out in the Office action mailed on 09/17/2021. Moreover, as detailed in the section titled “Claim Rejections - 35 USC § 103” below, the amended technical feature of the instant claims are still taught by prior art, albeit a different one due to the instant amendment. Therefore, the technical feature is not a special technical feature
The requirement is still deemed proper and is therefore made FINAL.
It is noted that claims 2, 10, 12, 14-15 and 17-19 were canceled in the reply dated 10/25/2021. 
Claims 8-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.
Therefore, Claims 1, 3-7, 11, 13 and 16 are examined in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 11, 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multiphase steel tinned raw plate having total volume fraction of the pearlite, martensite and cementite particles being , does not reasonably provide enablement for a steel lacking  as recited in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 02/27/2020 {Page 4:29 – Page 5:26} sets forth as follows. 
The high-strength multiphase steel tinned raw plate according to the present disclosure requires such an ultimate structural feature that the structure is consisting of ferrite grains, pearlite, martensite and cementite particles, wherein the ferrite has a grain size of ≤7 μm in a direction perpendicular to a rolling direction; the pearlite, martensite and cementite particles in the strip steel structure account for 5-20% of the structure by volume; the martensite in the strip steel structure accounts for 1-5% of the structure by volume; and the martensite in the strip steel has a carbon solid solution content of ≥0.07%.
In order to ensure the strengthening effect of pearlite and martensite, the present disclosure requires that the pearlite, martensite and cementite particles in the structure should account for 5% or more based on the total volume of the structure. Due to the poor plasticity of pearlite and martensite, excessive pearlite and martensite will reduce the elongation of a thin strip steel. Therefore, the total volume fraction of the pearlite, martensite and cementite particles in the high-strength multiphase steel tinned raw plate is 20% or less.
In addition, to ensure strengthening the strip steel, martensite in the strip steel structure according to the present disclosure is required to be 1% or more. To avoid the 
Therefore, the instant disclosure provides multiphase steel tinned raw plate having total volume fraction of the pearlite, martensite and cementite particles being 5%-20% and the volume fraction of the martensite is 1%-5% and does not provide any guidance for an alloy that does not have this microstructure limitation, for example a martensitic steel meaning the dominant phase being martensite or a pearlitic steel meaning the dominant phase being pearlite, as is allowed/claimed by the instant claims. 

Claims 1, 3-7, 11, 13 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides that While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, amended claim 1 has limitations that were in original claim 2 and a broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Instant disclosure provides multiphase steel tinned raw plate having total volume fraction of the pearlite, martensite and cementite particles being 5%-20% and the volume fraction of the martensite is 1%-5%. However, the instant claims do not recite of this limitation or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure teaches of negative consequences when not abiding by the limit (See instant specification page 4:29 – page 5:26: In order to ensure the strengthening effect of pearlite and martensite, the present disclosure requires that the pearlite, martensite and cementite particles in the structure should account for 5% or more based on the total volume of the structure. Due to the poor plasticity of pearlite and martensite, excessive pearlite and martensite will reduce the elongation of a thin strip steel. Therefore, the total volume fraction of the pearlite, martensite and cementite particles in the high-strength multiphase steel tinned raw plate is 20% or less. In addition, to ensure strengthening the strip steel, martensite in the strip steel structure according to the present disclosure is required to be 1% or more. To avoid the negative influence of excessive martensite on the plasticity of the strip steel, the martensite structure should be controlled at 5% or less.)
Claims 1, 3-7, 11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the microstructure limitations of the steel having total volume fraction of the pearlite, martensite and cementite particles being 5%-20% and the volume fraction of the martensite is 1%-5%. Instant disclosure teaches of negative consequences when not abiding by the limit for the various microstructure phases and therefore the microstructure phase range limitation is an essential element that is omitted in the instant claim. (See instant specification page 4:29 – page 5:26: In order to ensure the strengthening effect of pearlite and martensite, the present disclosure requires that the pearlite, martensite and cementite particles in the structure should account for 5% or more based on the total volume of the structure. Due to the poor plasticity of pearlite and martensite, excessive pearlite and martensite will reduce the elongation of a thin strip steel. Therefore, the total volume fraction of the pearlite, martensite and cementite particles in the high-strength multiphase steel tinned raw plate is 20% or less. In addition, to ensure strengthening the strip steel, martensite in the strip steel structure according to the present disclosure is required to be 1% or more. To avoid the negative influence of excessive martensite on the plasticity of the strip steel, the martensite structure should be controlled at 5% or less.)


Claims 1, 3-7, 11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3-7, 11, 13 and 16, the term “high-strength” in claims 1, 3-7, 11, 13 and 16, is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the instant claim recites the term “high-strength” , there is no explicit definition in the specification or the claims to lead one to understand the type of strength such as yield strength, tensile strength, etc and the range it encompasses.
Regarding Claims 1, 3-7, 11, 13 and 16, claim 1 requires the limitation of “further comprising one or more of B: 0.001-0.005%, Cr: 0.005-0.05%, Ti: 0.001-0.1%, Nb: 0.001-0.2%, Cu: 0.005-0.03%, Mo: 0.001-0.008%, and a balance of Fe and unavoidable impurities”. It is unclear whether the Markush group extends to the “a balance of Fe and unavoidable impurities” or whether it is meant to include only B, Cr, Ti, Nb, Cu and Mo since there is no clear indication of all of the members of the Markush group using conjunction such as “and” or “or” to close the group. Claims 3-7, 11, 13 and 16 are dependents of claim 1, do not resolve the aforementioned issue and therefore also indefinite. For examination, the group is interpreted to have the members B, Cr, Ti, Nb, Cu and Mo at the recited ranges.
Claims 6 and 16 are missing the units for carbon solid solution content thereby making the claims unclear as to what is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(mass%)
Prior Art
(mass%)
C
0.081 – 0.14 
0.10 – 0.18 
Mn
0.2 – 0.8 
0.5 – 1.5 
Al
0.01 – 0.09
0.05% or less
P
0.01 – 0.03
0.05% or less
N
0.002 – 0.015 
See below

B
Cr
Ti
Nb
Cu
Mo
One or more of 
B: 0.001-0.005%, 
Cr: 0.005-0.05%, 
Ti: 0.001-0.1%, 
Nb: 0.001-0.2%, 
Cu: 0.005-0.03%, 
Mo: 0.001-0.008%


0.01% to 1.0% Cr




Fe + impurities
Balance
Balance







Claims 1, 3-7, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/094130 A1 via its US English equivalent US 2014/0332123 A1 of Nakagawa (US’123), and further in view of Applicant's Admission of Prior Art (AAPA).
Regarding claim 1, WO 2013/094130 A1 via its US English equivalent US 2014/0332123 A1 of Nakagawa (US’123) teaches of steel slabs and high-strength steel sheets (which reads on the steel plate) with a composition wherein the claimed ranges of the constituent elements except N of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. {US’123 abstract, [0008], [0012]-[0032]} As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
US’123 does not explicitly teach of the presence of N in its steel. However, one skilled in the art recognizes that N is encountered as an impurity in the making of the steel. Since the prior art US’123 teaches that “[0032] Incidentally, the inevitable impurities are, for example, O, which is 0.003% or less, Cu, Ni, Sn, and Sb, which are 0.05% or less.”, one skilled in the art recognizes that N is an impurity, one would expect the N to be present in the steel of US’123 in the range or 0.05 or less or 0.003 or less thereby meeting the instant limitation. See MPEP § 2144.05 I.
It is noted that the prior art US’123 does not explicitly teach that the formulaic expression and the claimed range,                 
                    0.21
                    %
                    ≤
                    M
                    n
                    +
                    1.3
                     
                    C
                    r
                    +
                    3.2
                    M
                    o
                    +
                    0.5
                     
                    C
                    u
                    ≤
                    0.91
                    %
                
            , of instant claim 1. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the claimed microstructure of claim 1, the prior art US’123 [0032]-[0040] teaches that its steel has a microstructure with, in volume fraction, 70% to 97% of ferrite, 3% or More of Pearlite, 2% or Less of Cementite, Less than 3% of Martensite thereby reading on the instant claimed limitation.
It is noted that the prior art US’123 does not explicitly teach of the steel being claimed of the instant claims. Applicant's Admission of Prior Art (AAPA) in the Background Art section of the instant specification {page 1:8-20} recites that “A tinned steel plate is a packaging material obtained by tinning a surface of a steel plate. Owing to a combination of high strength of the steel plate and high corrosion resistance of the tin layer, the tinned steel plate is widely used for US’123 and add a tin layer to arrive at a tinned steel as claimed to attain high corrosion resistance. See MPEP § 2129.
Regarding claim 3, the prior art US’123 [0037]-[0038] teaches that its steel has an average grain size of ferrite is 7 microns or less thereby meeting the instant claimed limitation.
Regarding claims 4 and 11, the prior art US’123 [0032]-[0040] teaches that its steel has a microstructure with, in volume fraction, 70% to 97% of ferrite, 3% or More of Pearlite, 2% or Less of Cementite, Less than 3% of Martensite which means that pearlite + martensite + cementite would be in the range of 3 to 30% which means that the claimed ranges overlap or lie inside ranges disclosed by the prior art thereby establishing a prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 5 and 13, the prior art US’123 [0032]-[0040] teaches that its steel has a microstructure with, in volume fraction, 70% to 97% of ferrite, 3% or More of Pearlite, 2% or Cementite, Less than 3% of Martensite which means that the claimed range of martensite overlap or lie inside ranges disclosed by the prior art thereby establishing a prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 6 and 16, it is noted that the prior art does not explicitly disclose that its alloy with carbon solid solution content of the martensite being ≥0.07% as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald
Regarding claim 7, instant claim recites “The high-strength multiphase steel tinned raw plate of claim 1, wherein, after baking, the high-strength multiphase steel tinned raw plate has a yield strength Rp0.2≥(400+12×DCR)MPa, and an elongation A≥(25-1.2×DCR)%, wherein DCR represents a reduction rate of double cold reduction, wherein 5%≤DCR≤18%.” The term “wherein, after baking” refers to a product-by-process condition or a capability of the steel to undergo a future process of baking to attain the claimed properties.
MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the product of the prior art reads on the instant steel and its structure, the product of the prior art reads on the instant product.
In the alternative, if it is referring to a capability of steel sheet, the steel sheet would be capable of undergoing the process and attaining the properties as claimed as the prior art teaches a product with substantially identical composition and microstructure of the instant claimed steel. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
In the case, instant claim is seeking the properties of the plate wherein the baking just implies that the steel of claim 1 has already been baked, instant claim requires a yield strength Rp0.2≥(400+12×DCR)MPa, and an elongation A≥(25-1.2×DCR)%, wherein DCR represents a US’123 teaches that its steel has [0002] “an elongation El of 25% or more” which reads on the instant claimed elongation. 
Although the prior art US’123 teaches that its steel has [0002] “a tensile strength TS of 600 MPa to 700 MPa”, it does not teach of its yield strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733